DETAIL ACTION
1. 	This Office Action is in response to Applicant’s Request for Continued Examination filed on 03/29/2022.
Response to Arguments
2. 	Applicant’s arguments, see REMARKS, filed on 03/29/2022, with respect to claims 1-2 have been fully considered and are persuasive.  The 103 Rejection of claims 1-2 has been withdrawn. 
Allowable Subject Matter
3. 	Claims 1-2 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Takagi (US Pat 7847530) teaches a power supply circuit [Fig 2 (col. 2 L4-45) describe known and well-established picture of a power supply circuit, where Fig. 3 (col. 4 L49-col. 6 L32) shows Takagi’s inventive two stage of LDOs for to drive the load of power supply circuit, during normal-mode operation for heavy load (col. 5 L51-col. 6 L17) vs. sleep-mode operation for light-load (col. 5 L28-50)] which switches (i.e. using external control signal Sc and switch SW; Col. 5 l1-19) to a sleep operation (performed by sub LDO ‘4, M2’; col. 5 L28-50 ) following a normal operation (performed by main LDO ‘3, M1, M2’; col. 5 L51-col. 6 L17), the power supply circuit (Fig. 1-3; col. 4 L49-col. 6 L32) comprising;
a sub low dropout (LDO) unit (Fig. 3; LDO ‘2nd error amplifier 4 directly driving 2nd output transistor M2’; col. 5 L28-50) 
which generates a sleep voltage (when only sub LDO operates to provide sleep voltage, as Vout, on terminal OUT) that is a voltage for the sleep operation (Col 5 L28-50) and outputs the sleep voltage to an output terminal (OUT) during the sleep operation;
a main LDO unit (i.e. Fig. 3 shows main LDO ‘1st error amplifier 3 having the capability, using ‘Sc and SW’ to drive both 1st output transistor M1 and 2nd output transistor M2’; col. 5 L51-col. 6 L17; VERSUS Fig. 1-2 shows use of two separate amplifiers to drive corresponding individual transistors; col. 1 L19-col. 2 L44), comprising:
a first PMOS transistor (Fig. 3; i.e. PMOS M1 & M2- both sources connected to an input voltage Vin, being 1st internal voltage, both drains connected to output terminal OUT and both gates can be driven by 3, using Sc and SW combined operation) having a source connected to a first internal voltage (Vin) and having a drain connected to the output terminal (OUT),
configured to output a second internal voltage (i.e. when using only main LDO’s provided output on OUT), which is a voltage of the drain (drains of M1-M2, being driven by 3 only, during normal mode of operation) defined by control (col. 1 L19-col. 2 L44) of a magnitude of a current flowing between the source and the drain (sources and drains of M1-M2, when driven by 3 alone, controlling output signal at output terminal OUT, during normal mode for high-load of operation) according to a magnitude of a voltage applied to a gate (gates of M-M2 driven by 3, during normal mode for high-load of operation; col. 1 L19-col. 2 L44), to the output terminal (terminal OUT) during the normal operation, 
wherein another voltage (i.e.  another voltage being feedback voltage Vfb derived from terminal OUT, which can be of two values, depending on which of the alone operation of main LDO vs. sub LDO’s provided output is used) 
scaling down the sleep voltage (i.e. Vfb< ‘sleep voltage, being the output voltage when sub LDO, alone’, is used, during sleep, which is reduced current) applied to the drain (i.e. drain of M2), 
scaling down the first internal voltage (i.e. Vfb<Vin) applied to the gate of the first PMOS transistor (Gates of M1, M2 being controlled by 3 or 4 during normal vs. sleep mode of operations) into a cut-off state during the sleep operation (Col 5 L28-50).
However, Magen (US Pat 10386877) teaches (Fig. 1-2;  col. 3 L53-col. 6 L56) said another voltage (i.e. LDO regulator 24’s two outputs 1.20 V and 1.15 V are recovered using RBU unit 36) used to control (i.e. 48) the sleep voltage applied to the drain (i.e NATIVE 1) and controlling the first internal voltage (1st internal voltage being Vcc - using I2 and its corresponding bias operation to control VG) is applied to the gate the first PMOS transistor (i.e. 32) during the sleep operation.
However, Takagi and Magen fails to teach, nor it would be obvious to combine the prior art(s) of record to teach the power supply circuit having “wherein another voltage (i.e. Vex being 1.7V) higher than the sleep voltage (i.e. Applicant’s sleep voltage being Vsp (same as Vin2) is generated by sub LDO 2 being 1.4V) applied to the drain (i.e. Applicant’s 1st PMOS TR1’s drain) and higher than the first internal voltage (i.e. Applicant’s Vin1 from step down DC-DC converter unit 3) is applied to the gate and a back gate of the first PMOS transistor (i.e. Applicant’s PMOS TR1) to turn a body diode (i.e. using Applicant’s TR2=T4=ON) of the first PMOS transistor (i.e. Applicant’s PMOS TR1)  into a cut-off state during the sleep operation”.
Claim 2 is depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        4/26/2022



	/THIENVU V TRAN/                                                                      Supervisory Patent Examiner, Art Unit 2839